Bloodworth, J.
1. When read in the light of the entire charge the court did not err in instructing the jury that “Alibi, as a defense, should be established to the reasonable satisfaction of the jury, and not beyond a reasonable doubt,” nor in charging them that “the law being that before you can convict you must believe the defendant guilty beyond a reasonable doubt.”
2. Where a person is on trial for a felony, and in his charge, the judge instructs the jury that in the event they should find the defendant guilty they could go further and add to their verdict, “and we recommend that he be punished for a misdemeanor,” it was not error for the court to fail to “tell the jury what the punishment for a misdemeanor would be, or should be.” See Colley v. State, 164 Ga. 88, 91 (138 S. E. 65).
3. There was ample evidence to support the verdict.

Judgment a.ffirmed.


Broyles, G. J., and Ijulce, J., concur.